Curia, per
Colcock, J.
I take it to be clear that the money in the hands of Spann undisposed of was the property of Rees, and consequently subject to his disposal. Nor can it be pretended that the executions which-Were lodged in the sheriff’s hands could bind it. Rees then assigns this money to certain bond fide creditors, and they thereby acquire a legal jight to it. All *169bona fide creditors stand on the same footing of equity when equities are the same. But in distributing a fund between them, the Court of Equity cannnot divest one of them of any legal right which he may have acquired. Where equity is equal the law must prevail. This doctrine is so well established that it would appear to be work of supererogation to refer to authorities in support A ° rr of it. Indeed in some cases it has been carried to an extent which, I think, may be questionable. The authorities are collected in page 61 of Francis’s Maxims of * a Equity.
ay^'c^tors stand?n'he san** tooting of equity; but in-dlslu-buiing i fund be-twe.en them> equity can not divest one of may have
Where equity is equal law must pre-
The decree of the Chancellor must therefore be versed, and the Commissioner is ordered to ascertain the amount in the hands of Mr Spann, which is ordered to be paid to the assignees of Rees.

Decree reversed.